Citation Nr: 1540452	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board does not have jurisdiction over the issue of entitlement to service connection for peptic ulcer disease as it was granted in a January 2014 rating decision.   

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2012 VA examination opinion is not adequate to decide the claim.  The examiner explained that the Veteran's service treatment records (STRs) indicate normal hearing sensitivity, using threshold specific information, upon entrance and discharge.  The examiner concluded that the Veteran's current hearing loss was less likely as not caused by military noise exposure or his audiometric evaluation at discharge would have revealed a threshold change greater than 10 decibels compared to entrance thresholds.  The examiner also noted a March 1963 notation in the Veteran's STRs indicating that the Veteran complained of being unable to hear.  The examiner has not discussed whether the Veteran's current hearing loss is related to this in-service incident, and should do so upon remand.  

The Veteran stated in his Form 9 appeal that he believes that at the very least his service-connected tinnitus contributes to his hearing loss.  He has thus raised the issue of whether his hearing loss is proximately due to or aggravated by his tinnitus.  Secondary service connection has not been considered by the AOJ, and should be appropriately developed and considered upon remand.  

The Board also notes that the Veteran has not been provided with appropriate VCAA notice.  Such notice should be provided prior to de novo re-adjudication of the claim by a supplemental statement of the case or rating decision.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue on appeal in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  

2.  Thereafter, forward the claims file to the July 2012 examiner if available, or another appropriate clinician, for a supplemental opinion.  After reviewing the claims file, the examiner is asked to provide an opinion as to:

i) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by service, to include a March 1963 complaint of being unable to hear;

ii) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused or aggravated by (permanently worsened beyond its natural progression) his service-connected tinnitus.

A full and complete rationale is required for any opinion expressed.  

3.  After completing all of the above development, readjudicate the issue of entitlement to service connection for bilateral hearing loss disabilty, to include as secondary to service-connected tinnitus.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


